Citation Nr: 0215855	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a right knee injury to include ligament tears 
with post-traumatic arthritis, postoperative, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
December 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board remanded the case to the RO in May 1998 for further 
development.

In May 2002 the RO granted entitlement to chronic lumbosacral 
strain and status post internal derangement of the left knee 
with mild degenerative joint disease.  The RO awarded 10 
percent ratings for each disability, effective March 29, 
1995.  The issue of service connection for these disabilities 
is no longer on appeal.  

The Disabled American Veterans had previously represented the 
appellant.  By letter dated July 5, 2000 the Disabled 
American Veterans withdrew as the appellant's accredited 
representative.  The appellant filed VA Form 21-22 in 
February 2001, in which he appointed "SDVS" accredited 
representative.  This appears to be the South Carolina 
Department of Veterans Affairs; however, this matter should 
be clarified.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

The veteran filed a VA Form 9 in June 1996, in which he 
requested that he be provided a personal hearing before a 
Member of the Board at the VA RO.  This personal hearing was 
conducted in September 1997.  

By letter dated September 20, 2002, the Board notified 
appellant that the Member of the Board who conducted the 
September 1997 personal hearing was no longer employed with 
the Board.  

The Board requested appellant to clarify whether he desired 
another personal hearing.  The appellant responded in October 
2002 that he desired another personal hearing before a Member 
of the Board at the VA RO in Atlanta, Georgia.  

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-2-01 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing, either a Travel Board hearing or a local Hearing 
Officer (Decision Review Officer) hearing.




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should schedule the appellant 
for hearing at the RO before a Member of 
the Board and place in the record a copy 
of the notice to the appellant of the 
scheduling of the personal hearing.  

3.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


